DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Agent George Banis, assistant to Gokalp Bayramoglu, Reg. No. 66305 on 9/7/2021.

The application has been amended as follows:
In claim 1, line 9, the term -a- has been added before the phrase “force sensing setup”.
In claim 1, line 9, the term -an- has been added before the term “operationally”.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-20, Mollenhauer (DE 196 10 692 A1, hereinafter Mollenhauer) represents the best art of record. However, Mollenhauer fails to encompass all of the limitations of currently amended independent claim 1.
Regarding claim 1, Mollenhauer teaches a flexure based, dynamometer comprising one monolithic top flexure (1) with flexural arms (2) that meet at a central force exertion point (3) in the proximity of which light blocking structures (5) exist; said light blocking structures cooperate with a photointerrupter sensor (6/7).
Mollenhauer fails to teach that said top flexure frame is in operationally aligned position with an external sensor stand such that said light blocking structures respectively cooperate with three photointerrupter sensors of said triaxial dynamometer, said photointerrupter sensors being disposed in designated sensor placement slots on said sensor stand, light transmission gaps of said photointerrupter sensors appropriately housing the light blocking structures so that a force sensing setup is consolidated in an operationally assembled position of the triaxial dynamometer.
Hence the best prior art or record fails to teach the invention as set forth in independent claim 1 and the examiner can find no teachings for a photointerrupter sensor based triaxial dynamometer as specifically claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855